Exhibit 10.2
[Final]
PERFORMANCE UNIT AWARD NOTICE
UNDER THE
SUMMIT MATERIALS, INC.
2015 OMNIBUS INCENTIVE PLAN


Summit Materials, Inc. (the “Company”), pursuant to its 2015 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant set forth below the number
of Restricted Stock Units set forth below (the “Performance Units”). The
Performance Units are subject to all of the terms and conditions as set forth
herein, in the Performance Unit Agreement attached hereto and in the Plan, all
of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.
Participant: Participant_Name


Date of Grant: Date_of_Grant


Performance Period:


Target Number of Performance Units: Number_of_Shares (subject to adjustment in
accordance with the terms set forth in the Agreement and the Plan)


Vesting Schedule:


1.    Determination of Vested Performance Units.
(a)    50% of the Performance Units shall be eligible to vest based on the Total
Shareholder Return of the Company relative to the Total Shareholder Returns of
each Peer Group Member (such portion, the “TSR Tranche”), and the remaining 50%
of the Performance Units shall be eligible to vest based on the Company’s
Average ROIC during the Performance Period (such portion, the “ROIC Tranche”) .
The Committee shall determine (i) the Total Shareholder Return for the Company
for the Performance Period, (ii) the Total Shareholder Return for each Peer
Group Member for the Performance Period, (iii) the percentile rank for the
Company’s Total Shareholder Return and (iv) the Company’s Average ROIC during
the Performance Period. The Company’s Total Shareholder Return rank as a
percentile will be calculated excluding the Company from the peer group. All
determinations with respect to TSR Tranche and the ROIC Tranche shall be made by
the Committee in its sole discretion, and the applicable performance targets
shall not be achieved and the Performance Units shall not vest until the
Committee certifies that such performance targets have been met (such date, the
“Determination Date”).
(b)    The total number of Performance Units that become vested for each of the
TSR Tranche and the ROIC Tranche shall be equal to (x) 50% of the target number
of



--------------------------------------------------------------------------------

        2
Performance Units granted under this Agreement, multiplied by (y) the
Achievement Percentage for such tranche, and rounded down to the nearest whole
Performance Unit.
2.    Definitions. For the purposes of this Award Notice:
(a)    The “Achievement Percentage” shall mean the applicable “Achievement
Percentage” specified with respect to (i) the percentile of Relative Total
Shareholder Return Position specified below for the TSR Tranche Table and (ii)
the Average ROIC achieved with respect to the ROIC Tranche Table set forth
below, or a percentage determined using linear interpolation if actual
performance for the TSR Tranche and/or the ROIC Tranche falls between threshold
and target, or between target and maximum levels.
TSR Tranche Table




Level of Achievement


Relative Total Shareholder Return PositionAchievement PercentageBelow Threshold
Less than 25th Percentile
0%Threshold
25th Percentile
50%Target
50th Percentile
100%Maximum
75th Percentile and above
200%



Notwithstanding anything to the contrary herein, if the Total Shareholder Return
for the Company is negative over the Performance Period, then the Achievement
Percentage in respect of any Relative Total Shareholder Return Position shall
not exceed 100%.


ROIC Tranche Table




Level of Achievement


Average ROICAchievement PercentageBelow ThresholdLess than
7.5%0%Threshold7.5%50%Target8.5100%Maximum10.5% and above200%





(b)    “Average EBIT” means the arithmetic mean of the following for each fiscal
year during the Performance Period: the Company’s Adjusted EBITDA (as reported
on the Company’s audited financial statements) for each such fiscal year,
reduced by depreciation, depletion and amortization charges for such fiscal
year.
(c)    “Average Invested Capital” means the arithmetic mean of the following for
each fiscal year during the Performance Period: the sum of the Company’s (i)
total outstanding



--------------------------------------------------------------------------------

        3
long-term debt, (ii) stockholders’ equity, (iii) retained earnings and (iv)
accumulated other comprehensive income, in each case, as reported on the
Company’s audited financial statements for such fiscal year.
(d)    “Average ROIC” means (i) Average EBIT divided by (ii) Average Invested
Capital, subject to adjustment as determined by the Committee, to reflect any
extraordinary or non-recurring items.
(e)    “Beginning Price” is the average per share closing price of a share or
share equivalent on the applicable stock exchange for the period of 20 trading
days immediately preceding the first day of the Performance Period.
(f)    “Ending Price” is the average per share closing price of a share or share
equivalent on the applicable stock exchange for the period of 20 trading days
immediately preceding and including the last day of the Performance Period.
(g)     “Peer Group Members” means the S&P Building and Construction Select
Industry Index, as composed on the date that is 30 trading days prior to the
commencement of the Performance Period.
(h)    “Relative Total Shareholder Return Position” shall be the performance
percentile of the Total Shareholder Return of the Company, as compared to the
Total Shareholder Return for each Peer Group Member. The percentile shall be
determined by ranking the Company and each Peer Group Member according to its
respective Total Shareholder Return for the Performance Period, from minimum to
maximum, with the lowest Total Shareholder Return being assigned a rank of one.
The Company’s percentile rank shall be calculated by dividing the Company’s rank
by the total number of Peer Group Members (including the Company).
(i)    “Total Shareholder Return” of either the Company or a Peer Group Member
is the result of dividing (1) the sum of the cumulative value of an entity’s
dividends for the Performance Period, plus the entity’s Ending Price minus the
Beginning Price, by (2) the Beginning Price. For the purposes of determining the
cumulative value of the Company’s or a Peer Group Member’s dividends during the
Performance Period, it will be assumed that all dividends declared and paid
during the Performance Period were reinvested in the Company, or such Peer Group
Member, as applicable, on the ex-dividend date, using the closing price on such
date. The aggregate shares, or fractional shares thereof, that will be assumed
to be purchased as part of the reinvestment calculation will be multiplied by
the Ending Price to determine the cumulative value of the Company’s, or such
Peer Group Member’s, dividends for the Performance Period. Any Peer Group Member
(i) which merges with or is acquired by another company shall not be a Peer
Group Member for purposes of calculating Relative Total Shareholder Return
Position, and (ii) which is in reorganization under Chapter 11 of the Bankruptcy
Code on the last date of the Performance Period shall be deemed to have a Total
Shareholder Return of -100%.
3.    Change in Control.



--------------------------------------------------------------------------------

        4
(a)    If, in connection with a Change in Control, the Performance Units are not
be continued, converted, assumed, or replaced by the Company or a successor
entity thereto in connection with such Change in Control, then a number of
Performance Units equal to the target number of Performance Units shall become
vested immediately prior to such Change in Control.
(b)    If the Participant’s employment with the Company and its Affiliates (or a
successor) is terminated by the Company without Cause or by the Participant as a
result of a Constructive Termination during the two-year period following a
Change in Control, then a pro-rata portion of the target number of Performance
Units shall become vested as of the date of such termination of employment.
4.    Other Definitions.
(a)    The term “Constructive Termination” shall have the meaning set forth in
any employment agreement or severance protection agreement entered into by and
between the Participant and the Company or an Affiliate (or severance protection
plan of the Company or an Affiliate in which the Participant participates), or
if no such agreement or plan exists, any of the following, without the
Participant’s prior written consent: (A) a material reduction in the
Participant’s annual base salary or, to the extent applicable, target bonus
opportunity (other than in connection with an across the board reduction in
compensation of similarly situated employees, of, on an individual-by-individual
basis, less than 10%); (B) a material diminution of the Participant’s authority,
duties or responsibilities; (C) a relocation of the Participant’s primary place
of business by more than fifty (50) miles from its then-current location; (D)
any material breach by the Company of any written agreement relating to the
Participant’s compensation (including any equity awards); provided, that any
such event shall constitute a Constructive Termination only if the Participant
gives written notice to the Company within 10 days following the later of its
occurrence or the Participant’s knowledge thereof and the Company fails to cure
such event within 30 days after receipt from the Participant of written notice
of such event; provided, further, that a “Constructive Termination” shall cease
to exist for an event on the 60th day after the lapse of any such cure period.


*    *    *





--------------------------------------------------------------------------------

        5
THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE UNIT AWARD
NOTICE, THE PERFORMANCE UNIT AGREEMENT, AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF PERFORMANCE UNITS HEREUNDER, AGREES TO BE BOUND BY THE
TERMS OF THIS PERFORMANCE UNIT AWARD NOTICE, THE PERFORMANCE UNIT AGREEMENT, AND
THE PLAN.
Summit Materials, Inc.             Participant1


________________________________        ________________________________
By:
Title:



1     To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute Participant’s signature hereof.




--------------------------------------------------------------------------------



PERFORMANCE UNIT AGREEMENT
UNDER THE
SUMMIT MATERIALS, Inc.
2015 OMNIBUS INCENTIVE PLAN


Pursuant to the Performance Unit Award Notice (the “Award Notice”) delivered to
Participant (as defined in the Award Notice), and subject to the terms of this
Performance Unit Agreement and the Summit Materials, Inc. 2015 Omnibus Incentive
Plan (the “Plan”), Summit Materials, Inc. (the “Company”) and Participant agree
as follows.
1.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:
(a)    “Agreement” shall mean this Performance Unit Agreement including (unless
the context otherwise requires) the Award Notice.
(b)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.
(c)    “Restrictive Covenant Violation” shall mean Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by Participant.
(d)    “Retirement” shall mean the Participant’s termination of employment with
the Company and its Affiliates, other than for Cause or while grounds for Cause
exist, and other than due to the Participant’s death or during the Participant’s
Disability, following the date on which (i) the Participant attained the age of
62 years old, and (ii) the number of completed years of the Participant’s
employment with the Company and/or its Affiliates is at least 5.
(e)     “Share” shall mean a share of Common Stock.
2.    Grant of Performance Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to Participant the number of
Performance Units provided in the Award Notice (with each Performance Unit
representing an unfunded, unsecured right to receive one share of Common Stock).
The Company may make one or more additional grants of Performance Units to
Participant under this Agreement by providing Participant with a new Award
Notice, which may also include any terms and conditions differing from this
Agreement to the extent provided therein. The Company reserves all rights with
respect to the granting of additional Performance Units hereunder and makes no
implied promise to grant additional Performance Units.



--------------------------------------------------------------------------------

        7
3.    Vesting. Subject to the conditions contained herein and in the Plan, the
Performance Units shall vest and the restrictions on such Performance Units
shall lapse as provided in the Award Notice.
4.    Settlement of Performance Units. The provisions of Section 9(d) of the
Plan are incorporated herein by reference and made a part hereof.
5.    Treatment of Performance Units upon Termination.
(a)    Upon any Termination occurring prior to a Determination Date (as defined
in the Award Notice), except as set forth in the Award Notice or the Performance
Unit Agreement, all unvested Performance Units shall be forfeited immediately
upon such Termination and revert back to the Company without any consideration
paid in respect thereof. In addition, upon any Termination for Cause, all vested
Performance Units which have not been settled in accordance with Section 4
hereof shall be forfeited immediately upon such Termination and revert back to
the Company without any consideration paid in respect thereof. Subject to
Section 29 hereof, as a pre-condition to a Participant’s right to any vesting as
a result of a Termination, or following a Termination, the Participant shall
deliver a release of claims in favor of the Company and its affiliates in a form
satisfactory to the Committee or its designee.
(b)    In the event the Participant’s employment with the Company and its
Subsidiaries terminates due to or during Participant’s Disability or due to the
Participant’s death, as a result of Participant’s Retirement, by the Company
without Cause, or by the Participant as a result of a Constructive Termination,
a pro-rated number of the Performance Units granted hereunder shall remain
outstanding and eligible to vest based on (and to the extent) the Committee
determines that the applicable performance conditions have been satisfied on the
Determination Date, so long as no Restrictive Covenant Violation occurs, as
determined by the Committee, or its designee, in its sole discretion, prior to
the applicable vesting date, with such pro-rated number of Performance Units
which remain outstanding calculated based on the number of days in the
Performance Period prior to the Termination date relative to the number of the
days in the full Performance Period. Subject to Section 29 hereof, as a
pre-condition to a Participant’s right to continued vesting following
Retirement, the Committee, or its designee, may require the Participant to
certify in writing prior to each applicable vesting date that no Restrictive
Covenant Violation has occurred.
(c)    The Participant’s rights with respect to the Performance Units shall not
be affected by any change in the nature of the Participant’s employment so long
as the Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the date of Termination for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f)
under the Exchange Act, its designee, whose good faith determination shall be
final, binding, and conclusive; provided, that such designee may not make any
such determination with respect to the designee’s own employment for purposes of
the Performance Units).
    

--------------------------------------------------------------------------------

        8
6.    Restrictions on Transfer. The Participant may not assign, alienate,
pledge, attach, sell, or otherwise transfer or encumber the Performance Units or
the Participant’s right under the Performance Units to receive Shares, except
other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided, that the designation of a beneficiary (if permitted by the Committee)
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer, or encumbrance.
7.    Rights as Stockholder. Participant or a permitted transferee of the
Performance Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Performance Unit unless and until Participant
shall have become the holder of record or the beneficial owner of such Common
Stock, and no adjustment shall be made for dividends or distributions or other
rights in respect of such share of Common Stock for which the record date is
prior to the date upon which Participant shall become the holder of record or
the beneficial owner thereof.
8.    Tax Withholding. The provisions of Section 15(d) of the Plan are
incorporated herein by reference and made a part hereof.
9.    Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between Participant and
the Company or any of its Affiliates.
10.    Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant
Violation occurs or the Company discovers after a Termination that grounds
existed for Cause at the time thereof, then Participant shall be required, in
addition to any other remedy available (on a non-exclusive basis), to pay to the
Company, within ten (10) business days following the Company’s request to
Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) Participant
received upon the sale or other disposition of, or distributions in respect of,
the Performance Units and any Shares issued in respect thereof. Any reference in
this Agreement to grounds existing for a Termination with Cause shall be
determined without regard to any notice period, cure period, or other procedural
delay or event required prior to finding of or Termination with Cause. The
Performance Units and all proceeds of the Performance Units shall be subject to
the Company’s clawback policy, as in effect from time to time, to the extent
Participant is a director or “officer” as defined under Rule 16a-1(f) of the
Exchange Act.
11.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the Participant’s receipt of the Performance Units hereunder shall impose any
obligation on the Company or any Affiliate to continue the employment or
engagement of the Participant. Further, the Company or any Affiliate (as
applicable) may at any time terminate the employment or
    

--------------------------------------------------------------------------------

        9
engagement of such Participant, free from any liability or claim under the Plan
or this Agreement, except as otherwise expressly provided herein.
12.    Adjustments. The terms of this Agreement, including, without limitation,
the number of Shares subject to the Performance Units, shall be subject to
adjustment in accordance with Section 13 of the Plan.
13.    Notice. Every notice or other communication relating to this Agreement
between the Company and Participant shall be in writing, and shall be mailed or
delivered to the party for whom it is intended at such address as may from time
to time be designated by it in a notice mailed or delivered to the other party
as herein provided; provided, that, unless and until some other address be so
designated, all notices or communications by Participant to the Company shall be
mailed or delivered to the Company at its principal executive office, to the
attention of the Chief Legal Officer or another officer designated by the
Company, and all notices or communications by the Company to Participant may be
given to Participant personally or may be mailed to Participant at Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between Participant and any third-party
plan administrator shall be mailed, delivered, transmitted, or sent in
accordance with the procedures established by such third-party plan
administrator and communicated to Participant from time to time.
14.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties hereto.
15.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan.
16.    Governing Law; Venue; Language. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. Any suit,
action, or proceeding with respect to this Agreement, or any judgment entered by
any court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Delaware, and each of the Participant and the
Company each hereby irrevocably waives (a) any objections which it may now or
hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Delaware, (b) any claim that any such suit, action,
or proceeding brought in any such court has been brought in any inconvenient
forum, and (c) any right to a jury trial.
17.    Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Performance Units granted hereunder are subject to the Plan. The terms
and provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of this Agreement will govern and prevail.
    

--------------------------------------------------------------------------------

        10
18.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
19.    Successors in Interest. Any successor to the Company shall have the
benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding, and conclusive upon the Participant’s heirs,
executors, administrators, and successors.
20.    Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use, and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Unit grant materials by and among, as applicable, the Participant’s
employer or contracting party (the “Employer”) and the Company for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan. The Participant understands that the Company may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, and telephone number, work location
and phone number, date of birth, social insurance number, or other
identification number, salary, nationality, job title, hire date, any shares of
stock or directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested, or
outstanding in the Participant’s favor, for the purpose of implementing,
administering, and managing the Plan (“Personal Data”). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, now or in the
future, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Company’s Chief Legal Officer.
The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that the Participant may,
at any time, view Personal Data, request additional information about the
storage and processing of Personal Data, require any necessary amendments to
Personal Data or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing the Company’s Chief Legal Officer. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
employment status or service and career with the Employer will not be adversely
affected; the only consequence of the Participant’s refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Performance
Units or other equity awards to the Participant or administer or maintain such
awards. Therefore, the Participant understands that refusing or
    

--------------------------------------------------------------------------------

        11
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Company’s Chief Legal Officer.
21.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance Units
evidenced hereby, the Participant expressly acknowledges that: (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of the Performance Units is a one-time benefit that does not
create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units; (c) all
determinations with respect to future restricted stock unit grants, if any,
including the grant date and the number of Shares granted, will be at the sole
discretion of the Company; (d) the Participant’s participation in the Plan is
voluntary; (e) the value of the Performance Units is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract,
if any, and nothing can or must automatically be inferred from such employment
contract or its consequences; (f) Performance Units are not part of normal or
expected compensation for any purpose and are not to be used for calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, the
Participant waives any claim on such basis and, for the avoidance of doubt, the
Performance Units shall not constitute an “acquired right” under the applicable
law of any jurisdiction; (g) the value of Shares received upon settlement of the
Performance Units may increase or decrease in value; and (h) the future value of
the underlying Shares is unknown and cannot be predicted with certainty. In
addition, the Participant understands, acknowledges and agrees that the
Participant will have no rights to compensation or damages related to
Performance Unit proceeds in consequence of the termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.
22.    Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration, and management of the Plan and any Performance Units granted
thereunder, including by sending Award Notices on behalf of the Company to
Participants, and by facilitating through electronic means acceptance of this
Agreement by Participants.
23.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.
24.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
25.    Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By accepting the Performance Units (including through electronic means),
the
    

--------------------------------------------------------------------------------

        12
Participant agrees to be bound by the terms, conditions, and restrictions set
forth in the Plan, this Agreement, and the Company’s policies, as in effect from
time to time, relating to the Plan. The Participant’s rights under the
Performance Units will lapse 90 days from the Date of Grant, and the Performance
Units will be forfeited on such date if the Participant shall not have accepted
this Agreement by such date. For the avoidance of doubt, the Participant’s
failure to accept this Agreement shall not affect the Participant’s continuing
obligations under any other agreement between the Company and the Participant.
By accepting the Performance Units, Participant expressly agrees that
Participant has reviewed and agrees to abide by the Company’s Securities Trading
Policy, as such may be revised or updated from time to time.
26.    No Advice Regarding Grant. The Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal, and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
27.    Appendices for Non-U.S. Participants. Notwithstanding any provisions in
this Agreement, Participants residing and/or working outside the United States
shall be subject to the Terms and Conditions for Non-U.S. Participants attached
hereto as Appendix B. If the Participant relocates from the United States to
another country, the Terms and Conditions for Non-U.S. Participants and the
applicable country-specific terms and conditions will apply to the Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Moreover, if the Participant relocates between any of the countries included in
country-specific terms and conditions, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Terms and Conditions for Non-U.S. Participants
and the country-specific terms and conditions constitute part of this Agreement.
28.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Performance Units and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
29.    Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including, without limitation, by delaying the issuance
of the Shares contemplated hereunder.
    


--------------------------------------------------------------------------------

Appendix A - 1


Appendix A
Restrictive Covenants
1.    Confidentiality; Non-Compete; Non-Solicit; Non-Disparagement.
(a)    For the purposes of this Appendix A, any reference to the “Company” shall
mean the Company and its Subsidiaries and Affiliates, collectively. In view of
the fact that Participant’s work for the Company brings Participant into close
contact with many confidential affairs of the Company not readily available to
the public, and plans for further developments, Participant agrees:
(i)    Participant will not at any time (whether during or after Participant’s
Employment with the Company): (x) retain or use for the benefit, purposes, or
account of Participant or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer, or provide access to any person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary, or confidential information –
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs, and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation (except to the extent that the
right to disclose or discuss compensation is protected under applicable law),
recruiting, training, advertising, sales, marketing, promotions, and government
and regulatory activities and approvals – concerning the past, current, or
future business, activities, and operations of the Company and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board, except as specifically necessary during the term of
Participant’s Employment in order to perform the duties of his or her position
and in the best interests of the Company.
(ii)    “Confidential Information” shall not include any information that is:
(x) generally known to the industry or the public other than as a result of
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) made legitimately available to Participant by
a third party without breach of any confidentiality obligation; or (z) required
by law to be disclosed; provided, that Participant shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.
(iii)    Except as required by law, Participant will not disclose to anyone,
other than Participant’s immediate family and legal or financial advisors, the
existence or contents of this Agreement; provided, that Participant may disclose
to any prospective future employer the provisions of Section (b) of this
Appendix A provided they agree to maintain the confidentiality of such terms.



--------------------------------------------------------------------------------

Appendix A - 2


(iv)    Upon termination of Participant’s Employment with the Company for any
reason, Participant shall: (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including, without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name, or other source indicator) owned or used by the
Company, its Subsidiaries, or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters, e-mail, and other data) in Participant’s possession or control
(including any of the foregoing stored or located in Participant’s office, home,
laptop, or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that Participant may retain only those portions of any personal notes,
notebooks, and diaries that do not contain any Confidential Information; and
(z) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Participant is or
becomes aware.
(b)    Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company and accordingly agrees as follows:
(i)    Participant will not, within twelve (12) months following the termination
of Participant’s Employment with the Company (the “Post-Termination Period”) or
during Participant’s Employment (collectively with the Post-Termination Period,
the “Restricted Period”), directly or indirectly:
(A)    engage in any business involved in the U.S. and Canadian aggregates and
related downstream product sectors (including, but not limited to, asphalt,
paving, cement, concrete, and concrete products) (any such company, a
“Business”) in any Restricted Area (any such business, a “Competitive
Business”); provided, that for the purposes of this Appendix A, “Restricted
Area” shall mean any geographic area where each and any Service Recipient of the
Participant during the Participant’s Employment conducts or conducted Business,
at any time during the six (6)-month period immediately preceding the
termination of Participant’s Employment with the Company; provided, further,
that if the Service Recipient with respect to a Participant is the Operating
Partnership, Summit Materials, LLC, or any of their respective successors
thereto at any time during the Participant’s Employment, the Restricted Area
shall be the United States and Canada;
(B)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business (including, but not limited to, acquiring
mineable real estate assets in the Restricted Area), as an individual, partner,
shareholder, officer, director, principal, agent, trustee, or consultant; or
(C)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on, or after the date of this Agreement) between the
Company and customers, clients, suppliers, partners, members, investors, or
acquisition targets.

    

--------------------------------------------------------------------------------

Appendix A - 3


(ii)    During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any person,
directly or indirectly:
(A)    solicit or encourage any employee of the Company to leave the Employment
of the Company; or
(B)    hire any such employee who was employed by the Company as of the date of
Participant’s termination of Employment with the Company or who left the
Employment of the Company coincident with, or within six (6) months prior to or
after, the termination of Participant’s Employment with the Company.
(iii)    During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any person,
directly or indirectly solicit or assist in soliciting in competition with the
Company, the business of any client or prospective client:
(A)    with whom Participant had personal contact or dealings on behalf of the
Company during the one (1) year period preceding Participant’s termination of
Employment;
(B)    with whom employees reporting to Participant have had personal contact or
dealings on behalf of the Company during the one (1) year immediately preceding
Participant’s termination of Employment; or
(C)    for whom Participant had direct or indirect responsibility during the one
(1) year immediately preceding Participant’s termination of Employment.
Notwithstanding anything to the contrary in this Agreement, Participant may,
directly or indirectly own, solely as an investment, securities of any person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (x) is not a controlling person of, or a
member of a group which controls, such person and (y) does not, directly or
indirectly, own 5% or more of any class of securities of such person.
(c)    During the Restricted Period, Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company any
consultant then under contract with the Company.
(d)    Participant will not, other than as required by law or by order of a
court or other competent authority, make or publish, or cause any other person
to make or publish, any statement that is disparaging or that reflects
negatively upon the Company, or that is or reasonably would be expected to be
damaging to the reputation of the Company.
(e)    It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Appendix A to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Participant, the provisions of this
Agreement shall not be rendered void but shall be
    

--------------------------------------------------------------------------------

Appendix A - 4


deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
(f)    The period of time during which the provisions of this Appendix A shall
be in effect shall be extended by the length of time during which Participant is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
2.    Specific Performance; Survival.
(a)    Participant acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of this Appendix A
would be inadequate and the Company would suffer irreparable damages as a result
of such breach or threatened breach. In recognition of this fact, Participant
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
suspend making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available.
(b)    The provisions of this Appendix A shall survive the termination of
Participant’s Employment for any reason.
3.    Protected Activities.


(a)    Nothing in this Appendix A shall prohibit or impede Participant from
communicating, cooperating or filing a complaint on possible violations of U.S.
federal, state or local law or regulation to or with any governmental agency or
regulatory authority (collectively, a “Governmental Entity”), including, but not
limited to, the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, Inc., the Equal Employment Opportunity Commission, or the
National Labor Relations Board, or from making other disclosures to any
Governmental Entity that are protected under the whistleblower provisions of
U.S. federal, state, or local law or regulation; provided, that in each case,
such communications and disclosures are consistent with applicable law.
Participant shall not be held criminally or civilly liable under any U.S.
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a U.S. federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the
    

--------------------------------------------------------------------------------

Appendix A - 5


trade secret under seal, and does not disclose the trade secret, except pursuant
to court order. Moreover, Participant shall not be required to give prior notice
to (or get prior authorization from) the Company regarding any such
communication or disclosure.


(b)    Except as otherwise provided in Section 3(a) of this Appendix A or under
applicable law, under no circumstance is Participant authorized to disclose any
information covered by the Company’s or its affiliates’ attorney-client
privilege or attorney work product or the Company’s trade secrets without the
prior written consent of the Company.
    


--------------------------------------------------------------------------------

Appendix B - 1


APPENDIX B
SUMMIT MATERIALS, INC.
2015 OMNIBUS INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Performance Unit Agreement.
1.    Responsibility for Taxes. This provision supplements Section 8 of the
Performance Unit Agreement:
(a)    The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Units, including, but not limited to, the grant, vesting or
settlement of the Performance Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any other
distributions; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Performance Units to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by:
(i)    withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer; or
(ii)    withholding from proceeds of the sale of Shares acquired at settlement
of the Performance Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization) without further consent; or
    

--------------------------------------------------------------------------------

Appendix B - 2


(iii)    withholding in Shares to be issued upon settlement of the Performance
Units;
provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods
(i) and (ii) above.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case the Participant will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the portion of the Performance Units that is settled,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
(d)    Finally, the Participant agrees to pay to the Company or the Employer,
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
2.    Nature of Grant. This provision supplements Section 21 of the Performance
Unit Agreement:
In accepting the grant of the Performance Units, the Participant acknowledges,
understands and agrees that:
(a)    the Performance Unit grant and the Participant’s participation in the
Plan shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Affiliate;
(b)    the Performance Units and the Shares subject to the Performance Units are
not intended to replace any pension rights or compensation;
(c)    for purposes of the Performance Units, the date of Termination shall be
the date the Participant is no longer actively providing services to the Company
or its Affiliates (regardless of the reason for such termination and whether or
not later to be found invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, the Participant’s right to vest in the
Performance Units under the Plan, if any, will terminate and the Participant’s
right to have settled any vested
    

--------------------------------------------------------------------------------

Appendix B - 3


Performance Units, if any, will be measured as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Performance Unit grant (including whether the Participant may still be
considered to be providing services while on a leave of absence);
(d)    unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Units and the benefits evidenced by this Agreement
do not create any entitlement to have the Performance Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Company’s Common Stock; and
(e)    neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Performance Units or of
any amounts due to the Participant pursuant to the settlement of the Performance
Units or the subsequent sale of any Shares acquired upon settlement.
3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country of residence, the Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect his or her ability to acquire or sell Shares or rights to Shares
(e.g., Performance Units) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.
4.    Termination of Employment. This provision supplements Section 5 of the
Performance Unit Agreement:


Notwithstanding anything in this Section 5, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable treatment
that applies to the Performance Units when the Participant terminates employment
as a result of the Participant’s Retirement being deemed unlawful and/or
discriminatory, the provisions of this Section 5 regarding the treatment of the
Performance Units when the Participant terminates employment as a result of the
Participant’s Retirement shall not be applicable to the Participant and the
remaining provisions of this Section 5 shall govern.
    